DETAILED ACTION

Acknowledgements
Amendment filed on 8/24/2022 is acknowledged.
Claims 1, 3-10, 12-16 and 21 have been rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejections of the claims under 35 U.S.C. §101, applicant is of the opinion that the amended claims do not recite a judicial exception and the claims integrate the alleged abstract idea into a practical application. Additionally, applicant is of the opinion that the claims integrate the alleged abstract idea into a practical application and amount to significantly more than the purported abstract idea. Examiner respectfully disagrees.
The specification (PGPub 2019/0066228) recites “an example is now provided in the invention is used to generate financial account records for a structure of interest of an entity” (paragraph [0075] of PGPub). Specifically, the amended claim 1 continues to recite “extracting…data from a plurality of transactions (TXs) from a [ledger], the extracted data comprising: data indicative of a transaction (Tx) between the first structure and at least one further structure; and a first structure public [identifier] associated with the first structure…;” “generating…an output for the first structure of interest by matching at least part of the set of first structure public [identifiers]  to the extracted data using the [correlation] association…” and “posting or transmitting…the generated output…”, the claim, as a whole, is directed to collecting and analyzing transaction data for generating accounting records, which is a method of organizing human activity and abstract idea. This involves retrieving transaction data from a ledger, generating a financial record for the first entity by matching the account and sub-account identifiers, and providing the financial record to an entity. These steps describe a process of collecting and analyzing transaction data for generating accounting records. This is a commercial or legal interactions, therefore, falls within certain methods of organizing human activity grouping of abstract idea. Additionally, the claim recites “…deriving a deterministic association between the at least one public root key and the one or more associated public sub-keys…matching at least part of the set of first structure public keys to the extracted data using the deterministic association…generating or determining…one or more public sub-keys using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M)” which is also an abstract idea, grouped within the “Mathematic concepts-mathematical relationships, mathematical formula or equations, mathematical calculations” because the claim recites the steps of deriving a deterministic association between the at least one public root key and the one or more associated public-sub-keys, matching at least part of the set of first structure public keys to the extracted data using the deterministic association and the generation or determination of the one or more public sub-keys using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) based on a cryptographic hash of a message (M), which can be performed with “pen and paper”. Additional elements of the claims such as a processor, first structure public keys and one or more associated public sub-keys, one public root key, a deterministic association, a blockchain, “identifying, by a processor, a set of first structure public keys comprising at least one public root key associated with a first structure of interest of an entity and one or more associated public sub-keys;” “deriving, by the processor, a deterministic association between the at least one public root key and the one or more associated public sub-keys;” “a first structure public key associated with the first structure the first structure public key is part of a cryptographic public/private key;” “generating or determining, by the processor, one or more public sub-keys using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M)” and “posting or transmitting, by the processor and over a communication network, the generated output to a computer based resource” merely use a computer as a tool to perform the abstract idea. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of collecting and analyzing transaction data for generating accounting records. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.
With respect to applicant’s remark, “Claim 1 as it is currently presented comprises features relating to matching a set of public keys to extracted data using the deterministic association derived in a previous step. This set of public keys comprising one or more public sub-keys and the sub-keys being generated or determined based on (among other things) a deterministic key that is based on a cryptographic hash of a message. While claim 1 does recite "generating an output for the first structure of interest by matching at least part of the set of first structure public keys to the extracted data using the deterministic association," the claim does not simply recite generating accounting records as alleged by the Office. Indeed, the claim recites a cryptographic method to manage data systems”, examiner notes, however, the limitations as recited in claim 1, “generating an output by matching at least part of the set of first structure public keys to the extracted data using the deterministic association”, describe matching account identifiers with the extracted transaction data using the association for generating financial records, which further describes a certain methods of organizing human activity grouping and abstract idea of generating financial records. The additional element, “generating or determining one or more public sub-keys using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M)”, merely uses a computer as a tool to perform an abstract idea and/or generally link the use of judicial exception to a particular technological environment and does not provide improvements to the function of a computer, or any other technology or technical field. 
Moreover, applicant states, “[a] practical effect of the method is that a common secret (CS) may be determined securely and independently by different nodes without having to transmit a private key over a potentially unsecure communication network (see Specification at [0131]-[0132]. In turn, the common secret may be used a s a secret key…This is inherently technical and, moreover, ties the allegedly abstract idea of generating accounting records to the practical benefit of improving security in a method for transferring cryptocurrency, i.e. by enabling the data output to be transmitted over any communication network. Accordingly, claim 1 recites a specific technique to improve the security of encrypted data and improve the efficiency by which secret information may be transmitted by enabling the data output to be transmitted over any communication network”.  Applicant’s cited paragraphs [0130]-[0132] of the specification describe determining a common secret (CS) at both the first node and second nodes 3 and 7.  However, the amended claim 1 does not recite method steps in determining a common secret, transmitting secret information, by encrypting the data output, over any communication network.
Furthermore, applicant contends that the claims amount significantly more than the alleged abstract idea itself because a technological improvement provided by amended claim 1 is the improvement to a method for transferring cryptocurrency in that it can be performed securely over any communication network and does not require a communication network configured specifically for transferring cryptocurrency. Therefore, the subject matter of amended claim 1 recites significantly more than a judicial exception (in addition to a practical application). Examiner notes, however, that the amended claim 1 does not recite any method steps involving transferring cryptocurrency securely over communication network.
Regarding the rejection of claim 1 under 35 U.S.C. 103, applicant is of the opinion that Sriram-1 and Sriram-2, individually or in combination, do not disclose “deriving, by the processor, a deterministic association between the at least one public root key and the one or more associated public sub-keys.” Applicant is also of the opinion that the combination of Sriam-1 (US 9,641,923B1) and Sriam-2 (US 9,641,338B2) is relied on impermissible hindsight accordingly. Examiner respectfully disagrees.
In response to applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
The amended claim 1 recites “generating or determining, by the processor, one or more public sub-keys using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic has of a message (M), wherein the message conveys a meaning, link, and/or association to the entity or an element thereof.” The language, ‘wherein the message conveys a meaning, link and/or association to the entity or an element thereof”, recites intended use language. This recites intended use of the message. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 IC).
With respect to applicant’s remark that Sriram-1 and Sriram-2, individually or in combination, do not disclose “deriving, by the processor, a deterministic association between the at least one public root key and the one or more associated public sub-keys.” Examiner notes, however, Sriram-1 also teaches the provenance management system storing a profile of an entity account which comprises an identity address (‘public key of the entity’) (Sriram-1: 5:33-55). Sriram-1 further teaches generating popcode key pairs utilizing a deterministic key generation algorithm and storing the popcode key pairs (popcode public key and popcode private key) in its trusted storage) (Sriram-1: 8:3-12 10:41-11:10). Sriram-1 teaches deriving a provenance-tree association between the at least one public root key and the one or more associated public sub-keys (Sriram-1: Fig. 3A; 6:22-29).  
Sriram-2 teaches the provenance management system maintains profiles of participant entities and the profile includes at least a public identity key (e.g. a public key for asymmetric cryptography, corresponding to a participant entity) and the provenance management system stores popcode key pairs for the quantity of goods, and keeping track of transactions regarding the goods between companies (Sriram-2: 3:48-46). Furthermore, Sriram shows in Fig. 3, a deterministic key generation using a customer public key (‘a public root key’) to derive multiple public popcodes (‘one or more associated public sub-keys’) (Sriram-2: Fig. 3, 7:32-34). According to paragraph [0034] of applicant’s specification (US 2019/00662228A1), the step of deriving the deterministic association between the at least one public root key and the one or more associated public sub-keys comprises determining the public sub-keys from an associated parent key. Therefore, Sriram-2 teaches deriving a deterministic association between the public root key and the associated public sub-keys (Sriram-2: Fig. 3, 3:48-46, 7:32-34). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Sriram-1 by adding the support of deriving a deterministic association between the at least one public root key and the one or more associated public sub-keys in accordance with the teaching of Sriram-2. The modification provides provenance tracking and serialization with use of one or more cryptographic methods (Sriram-2: 3:35-36). With respect to applicant’s similar arguments for independent claim 21, the responses listed above for claim 1 are applicable. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-16 and 21 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea without significantly more.
Analysis
In the instance, claims 1, 3-10, 12-16 are directed to a method and claim 21 is directed to a system comprising a processor and memory. Therefore, the claims fall within the four statutory categories of invention.
Claim 1 recites collecting and analyzing transaction data for generating accounting records, which is an abstract idea. The specification (PGPub 2019/0066228) recites “an example is now provided in the invention is used to generate financial account records for a structure of interest of an entity” (paragraphs [0075], [0105] of PGPub).  Specifically, the claim recites “extracting…data from a plurality of transactions (TXs) from a [ledger], the extracted data comprising: data indicative of a transaction (Tx) between the first structure and at least one further structure; and a first structure public [identifier] associated with the first structure…;” “generating…an output for the first structure of interest by matching at least part of the set of first structure public [identifiers]  to the extracted data using the [correlation] association…” and “posting or transmitting…the generated output…”, which is grouped within “certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interaction of generating financial records. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claim recites “…deriving…a deterministic association between the at least one public root key and the one or more associated public sub-keys…matching at least part of the set of first structure public keys to the extracted data using the deterministic association” and “generating or determining…one or more public sub-keys using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M)” which is also an abstract idea, grouped within the “Mathematic concepts-mathematical relationships, mathematical formula or equations, mathematical calculations” because the claim recites the steps of deriving a deterministic association between the at least one public root key and the one or more associated public-sub-keys, matching at least part of the set of first structure public keys to the extracted data (e.g. first structure public key) using the deterministic association, using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) to generate or determine the one or more public sub-keys, which can be performed with “pen and paper”.  Claim 1 is abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016). 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as a processor, first structure public keys and one or more associated public sub-keys, one public root key, a deterministic association, a blockchain, “identifying, by a processor, a set of first structure public keys comprising at least one public root key associated with a first structure of interest of an entity and one or more associated public sub-keys;” “deriving, by the processor, a deterministic association between the at least one public root key and the one or more associated public sub-keys;” “a first structure public key associated with the first structure the first structure public key is part of a cryptographic public/private key;” “generating or determining, by the processor, one or more public sub-keys using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M)” and “posting or transmitting, by the processor, over a communication network, the generated output to a computer based resource” merely serve as tools to perform the abstract idea. With respect to “wherein the message conveys a meaning, link, and/or association to the entity or an element thereof ”, it does not improve the functioning of a computer nor does it improve a technology or technical field.
Specifically, these additional elements perform the steps or functions of   “extracting…data from a plurality of transactions (TXs) from a [ledger], the extracted data comprising: data indicative of a transaction (Tx) between the first structure and at least one further structure; and a first structure public [identifier] associated with the first structure…;” “generating…an output for the first structure of interest by matching at least part of the set of first structure public [identifiers]  to the extracted data using the [correlation] association…” and “posting or transmitting…the generated output…”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the use of the additional elements of a processor, first structure public keys and one or more associated public sub-keys, one public root key, a deterministic association, a blockchain, “identifying, by a processor, a set of first structure public keys comprising at least one public root key associated with a first structure of interest of an entity and one or more associated public sub-keys;” “deriving, by the processor, a deterministic association between the at least one public root key and the one or more associated public sub-keys;” “a first structure public key associated with the first structure the first structure public key is part of a cryptographic public/private key;” “generating or determining, by the processor, one or more public sub-keys using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M)” and “posting or transmitting, by the processor, over a communication network the generated output to a computer based resource to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of collecting and analyzing transaction data for generating accounting records. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of collecting and analyzing transaction data for generating accounting records. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claim 21 recites “A computer system arranged to implement the method of claim 1.” The additional element of the claim, “a computer system”, merely serves as a tool to perform the abstract idea, and the use of the additional element to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of collecting and analyzing transaction data for generating accounting records, which cannot provide significantly more than the abstract idea itself. Claim 21 is also patent ineligible.
Dependent claims 3-10, 12-16 further describe the abstract idea of collecting and analyzing transaction data for generating accounting records. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, additional elements, “determining the public sub-keys based on a rule” of claim 4, “identifying the at least one root key and determining the one or more sub-keys based on the at least one root key” of claim 6, “extracting one or more of the following data from the plurality of transactions (TXs): a transaction (TxI) input value; a transaction output (TXO) value; a rule for deriving the transaction input or output value based on the data indicative of the transaction; and a time stamp for the transaction (Tx)” of claim 7, “writing the generated output to one or more posting files and signing the one or more posting files using a first structure private key, wherein the first structure private key is part of an asymmetric cryptography pair comprising the first structure private key and an associated first structure public key” of claim 12, “storing, by the processor, the generating output on an internal database or computer-based storage facility of the entity” of claim 13, “storing, by the processor, the generated output on a public database or blockchain” of claim 14, “hashing and/or signing, by the processor, the generated output for storing the generated output on a database or blockchain” do not involve improvements to the functioning of a computer, or to any other technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.  Viewed as a whole, the combination of elements recited in the claims merely recite the concept of collecting and analyzing transaction data for generating accounting records. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 1, 3-10, 12-16 and 21

Claims 1, 3-7, 12-14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram et al. (US 9,436,923B1 (“Sriram-1”)) in view of Sriram et al., (US 9,641,338B2 (“Sriram-2”)).
Regarding claims 1 and 21, Sriram teaches a computer implemented method comprising: 
identifying, by a processor (Sriram-1: Fig. 11 ‘Processor 1110’; 23:3-14), a set of first structure public keys comprising at least one public root key associated with a first structure of interest of an entity and one or more associated public sub-keys (Sriram-1: Fig. 2; 1:57-62, 2:3-11, 8:61-64, 9:17-23, 9:20-23 (i.e. “at least one public root key (“a public identity key”)” “entity (“participant”)”, “public sub-keys (“public popcode keys”)”, 9:54-10:9, 14:21-25); 
deriving, by the processor, a [provenance tree] association between the at least one public root key and the one or more associated public sub-keys (Sriram-1: Fig. 3A; 6:22-29, 8:3-12, 10:41-11:10); 
extracting, by the processor, data from a plurality of transactions (TXs) from a blockchain (Sriram-1: Fig. 5, steps 514/516; 3:66-4:3, 4:14-28, 16:21-32), the extracted data comprising: 
data indicative of a transaction (Tx) between the first structure and at least one further structure (Sriram-1: Fig. 6A, 'Source List 606' 'DestinationList 612'; 16:21-32, 17:39-54, 18:3-14); and 
a first structure public key associated with the first structure (Sriram-1: Fig. 6A/6B, 'Source Address 652'; 14:26-36, 17:60-62) wherein the first structure public key is part of a cryptographic public/private key pair; (Sriram-1: 18:32-34, 19:1-2); 
generating, by the processor, an output for the first structure of interest by matching at least part of the set of first structure public keys to the extracted data using the…association (Sriram-1: Fig. 3A, Fig. 5, step 520; 10:41-56, 14:22-36, 16:39-41); 
generating or determining, by the processor, one or more public sub-keys (Sriram-1: Fig. 7, step 702, Fig. 9, step 904; 1:57-62, 2:3-11, 18:44-59, 20:45-54)…
posting or transmitting, by the processor, and over a communication network, the generated output to a computer based resource. (Sriram-1: Fig. 5, steps 520/522; 16:39-43)
Additionally, for claim 21, Sriram-1 teaches:
A computer system (Sriram-1: Fig. 1, ‘Platform 100’), comprising: a processor; and memory coupled with the processor and storing a set of instructions that, when executed by the processor, causes the processor to (Sriram-1: Fig. 11 ‘Processor 1110’ ‘Memory 1120’; 8:51-64, 9:54-10:9, 23:3-15)…
Sriram-1 does not teach the following limitations, however, Sriram-2 teaches:
…a deterministic association between the at least one public root key and the one or more associated public sub-keys (Sriram: Fig. 3, ‘Customer Public Key, Public Popcodes 13a-13n’; 3:59-4:36, 7:32-34);
generating or determining, by the processor, one or more public sub-keys  using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M) , wherein the message conveys a meaning, link and/or association to the entity or an element thereof (Sriram-2: Fig. 4/5; 1:38-55, 7:35-8:2, 8:16-22) (Sriram-2); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Sriram-1 to include the support of deriving a deterministic association between the at least one public root key and the one or more associated public sub-keys and deterministic key generation, as disclosed in Sriram-2, for provenance tracking and serialization with use of one or more cryptographic methods (Sriram-2: 3:35-36). 
Additionally, the language, ‘wherein the message conveys a meaning, link and/or association to the entity or an element thereof”, recites intended use language. This recites intended use of the message. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP §2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 IC).
Regarding claim 3, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1. Furthermore, Sriram-2 teaches wherein:
ii) the one or more public sub keys is generated or determined based on a scalar addition of an associated public parent key and the scalar multiplication of a deterministic key (DK) and a generator (G) (Sriram-2: 8:16-9:2).
Furthermore, note that the limitation, “the one or more public sub keys is generated or determined based on a scalar addition of an associated public parent key and the scalar multiplication of a deterministic key (DK) and a generator”, does not differentiate over prior art because the limitation does not affect the positively recited steps of claim 1, which claim 3 depends on, in a manipulative sense.
Regarding claim 4, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1. Furthermore, Sriram-2 teaches wherein:
the step of deriving the deterministic association between the at least one public root key and the one or more associated public sub-keys comprises determining the public sub-keys based on a rule (Sriram-2: 5:66-6:24, 7:32-8:2, 8:16-22).
Regarding claim 5, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1. Furthermore, 
Sriram-1 teaches:
wherein the deterministic association between the at least one public root key and the one or more associated public sub-keys is based on a tree hierarchy (Sriram-1: Fig. 3A; 10:36-11:10).
Additionally, note that the limitation, “is or is based on a tree hierarchy”, recites non-functional descriptive material. The limitation describes characteristics of the deterministic association and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claim 6, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1, and the step of identifying the set of first structure public keys. Furthermore,
Sriram-2 teaches: 
identifying the at least one root key and determining the one more sub-keys based on the at least one root key (Sriram-2: Fig. 3/4; 7:32-8:8:3).
Regarding claim 7, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1, and the step of extracting the transaction data from the plurality of transactions from the blockchain. Furthermore, 
Sriram-1 teaches extracting one or more of the following data from the plurality of transactions (Txs):
a transaction (TxI) input value;
a transaction output (TXO) value;
a rule for deriving the transaction input or output value based on the data indicative of the transaction; and
a time stamp for the transaction (Sriram-1: Fig. 6A, ‘Lock Time 614’; 18:15-16).
Regarding claim 12, the combination of Sriram-1 and Sriram-2 teaches the method of claim 11. Furthermore, 
Sriram-1 teaches wherein the step of posting the generated output comprises
writing the generated output to one or more posting files and signing the one or more posting files using a first structure private key, wherein the first structure private key is part of an asymmetric cryptography key pair comprising the first structure private key and an associated first structure public key (Sriram-1: Fig. 6A, ‘Logistic Transaction Record 600’ ‘Digital Signature 622’; 15:18-25, 18:32-39).
Regarding claim 13, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1. Furthermore, 
Sriram-2 teaches comprising a step of storing the generated output on an internal database or computer-based storage facility of the entity (Sriram-1: 5:57-6:18).
Regarding claim 14, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1. Furthermore, Sriram-1 teaches comprising a step of storing the generated output on a public database or blockchain (Sriram-1: 5:57-6:18).
Regarding claim 16, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1. Furthermore, Sriram teaches comprising a step of hashing and/or signing the generated output for storing the generated output on a database or blockchain (Sriram-1: 5:57-6:18, 15:18-25, 18:32-39).
Additionally, note that the limitation, “…for storing the generated output on a database or blockchain”, recites intended use language and will not differentiate the claimed invention from the prior art in terms of patentability.
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram-1 in view of Sriram-2 as applied to claim 1, and further in view of Sheng et al. (US 2017/0109735A1 (“Sheng”)).
Regarding claim 8, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1. Furthermore, 
Sriram-1 teaches the transaction between the first structure and the further structure relates to or comprises an exchange or transfer of [ownership] (Sriram-1: 2:12-16)
Sriram-1 in view of Sriram-2 does not teach cryptocurrency. However, Sheng teaches an exchange or transfer of cryptocurrency (Sheng: Abstract (‘transfer of virtual currency’; ¶¶102-103).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sriram-1 and Sriram-2 to incorporate the teaching of the transaction involving exchange or transfer of cryptocurrency, as disclosed in Sheng, for obtaining results in quicker and much more efficient exchange of asset (Sheng: ¶126).
Regarding claim 9, the combination of Sriram-1 and Sriram-2 teaches the method of claim 1. Furthermore, 
Sriram-1 teaches: 
wherein the transaction between the first structure and the further structure relates to an exchange of a contract, a goods or services transaction, or a transfer of a tokenized asset (Sriram-1: 2:3-11).
Regarding claim 10, the combination of Sriram-1 and Sriram-2 teaches the method of claim 9. 
Sriram-1 and Sriram-2 does not explicitly teach the following limitations, however Sheng teaches:
the transaction between the first structure and the further structure relates to an exchange of a contract, and wherein the contract confers specified rights upon the holder to be redeemed for fiat currency. (Sheng: Fig. 58, ‘Contracts 5819r); ¶¶112, 331, 333, 349)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sriram-1 and Sriram-2 to incorporate the teaching of the transaction involving an exchange of a contract, as disclosed in Sheng, for obtaining results in quicker and much more efficient exchange of asset (Sheng: ¶126).
Furthermore, note that the limitation, “wherein the contract confers specified rights upon the holder to be redeemed for fiat currency,” recites intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114) 
Regarding claim 15, the combination of Sriram-1 and Sriram-2 teaches the method of claim 14. Furthermore, 
Sriram-1 teaches the generated output are stored on the blockchain with a blockchain transaction (Sriram-1: 5:57-6:18).
Sriram-1 in view of Sriram-2 does not explicitly teach metadata of a blockchain transaction. However, Sheng teaches:
the generated output are stored on the blockchain as metadata with a blockchain transaction (Sheng: Fig. 30; ¶288)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Sriram-1 and Sriram-2 to incorporate the teaching of metadata of a blockchain transaction, as disclosed in Sheng, for obtaining results in quicker and much more efficient exchange of asset (Sheng: ¶126).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.K./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685